﻿1.	Mr. President, I should like to congratulate you on your election as President of this thirty-second session of the General Assembly. As a representative of the non-aligned group of nations, with long years of service at the United Nations, you are eminently qualified to understand the problems which confront us today. I know that under your leadership and guidance this Assembly will make significant progress towards solving the political and economic problems which will be examined and debated over the following weeks. I wish to assure you that the Mauritius delegation will give you its full co-operation in the discharge of your duties and responsibilities.
2.	I should also like to convey our deep appreciation to your distinguished predecessor, Mr. Hamilton Shirley Amerasinghe, for his important and valuable contribution to the work of the thirty-first session of the General Assembly.
3.	May I also pay a tribute to the Secretary-General and his staff for their dedication to the objectives and goals of this Organization.
4.	The opening of this session of the Assembly is a particularly happy occasion for us, for we welcome here to the United Nations for the first time the Socialist Republic of Viet Nam, a nation whose people have struggled for many years against the most difficult odds to achieve freedom and independence. We congratulate them on their achievement of national unification and on their entry to this family of nations.
5.	My delegation would also like to welcome the Republic of Djibouti, whose admission to the United Nations represents another important step in the process of decolonisation. We congratulate them on their independence.
6.	We pledge our firm support and extend our full co-operation to the Governments and people of the Republic of Djibouti and the Socialist Republic of Viet Nam.
7.	The agenda of the General Assembly for the thirty- second session is a forbidding one. There is a tremendous amount of work to be done in the coming weeks, and I should like to express the hope that we shall make real progress towards the goals we have been seeking to reach over the last few years. I think there is a renewed determination, particularly among the non-aligned countries, to seek to achieve such progress and to realize the promise which this Organization has always held out to the nations of the world.
8.	I wish today to try to place-the agenda of the present session in its proper perspective, and by that I mean that today we are witnessing the breakdown of the old world order inherited from the eighteenth and nineteenth centuries. That order was a world system of inequality. It came into being by historical accident, in which the industrial revolution took place in one particular part of the world and the colonial powers of Europe expanded into and subjugated much of the rest of the world. While the power of the old system has become greater and more coherent since the end of the First World War, the whole system has also been subject to increasing stresses.
9.	However, it is also clear that the privileged and the powerful are seeking to preserve what they have, to keep intact the world system which has made development almost impossible for the poor countries. That may seem natural and it may well be that the privileged and the powerful believe the present world order to be beneficial to everyone. But this Assembly knows that such a notion is an illusion. The present world system of inequality cannot continue because it condemns the mass of the world's people to lives of brutal poverty and suffering. Our agenda is what it is today because the voices of the world's peoples are beginning to be heard in this Assembly.
10.	It seems particularly-fitting that it should fall to a member of the non-aligned group, and an African member, 
to underline the historical significance of the present session and of those sessions that will come, for my country lived the history of the typical colony.
11.	Today we know what inequality, helplessness and poverty meant then. When we look at the problems confronting this Assembly we see that what is happening here is very similar to our own struggle for freedom, independence and social justice. To the extent that power and wealth are still unequally distributed in the world, the poor and the underprivileged continue to exist in a state of want and despair. Therefore, we see the work of the General Assembly as essentially part of the struggle to change that situation, to dismantle the world system of inequality and, it is to be hoped, to ensure that every nation shall attain true freedom and independence.
12.	The fundamental problems of the world today are clearly economic. In the decade after the founding of the United Nations, it was hoped that by a concerted international effort the nations gathered in this Assembly would be able to eradicate poverty in the world. This proved to be impossible within the structure of the present world economy. More than 60 per cent of the world's population lives today in abject poverty. Nearly 1 billion people have been classified as destitute, and it is clear from the available evidence that the poor countries of the world are likely to become poorer in the future if the efforts to create a new international economic order should fail.
13.	We must be clear about the reasons for the failure of our efforts to promote development in the poor countries. The developed countries have vast amounts of capital, very high levels of income and large numbers of trained men and women. They control access to technical knowledge. The poor countries, on the other hand, lack all these elements. But what is more important, they are dependent on the wealthy nations. the terms of trade run against the poor, who are forced increasingly into debt. They have growing deficits in their trade, and their resources are increasingly controlled by transnational corporations. The world system of trade and payments works against them, forcing periodic devaluation or the retrenchment of development programmes.
14.	Thus, we continue to live in a global economy marked by most extreme inequalities. Within that system the poor countries grow increasingly dependent, and that dependence makes development difficult. In fact, the nations of the third world have relatively little control over their economic destinies.
15.	At the last session, the General Assembly recommended a series of special measures and specific action in favour of the land-locked and island developing countries. We shall follow with the utmost attention the Secretary- General's progress report on the implementation of specific action in favour of developing island countries . As regards the debt problems of the developing countries discussed in other bodies, it is sad to note that the results of those negotiations are so far negative. The developed countries are chary about reaching agreement on concrete measures to provide a solution of those problems. While they have endorsed the UNCTAD resolution on the
Integrated Programme for Commodities' and have welcomed the establishment of an Ad Hoc Intergovernmental Committee for the Integrated Programme for Commodities, little progress has been made so far towards the establishment of a common fund. We can only hope that next November, at the resumption of the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities, a more constructive and willing approach will be forthcoming from the developed countries.
16.	We. must ensure the eradication of poverty, hunger, sickness and illiteracy. Therefore, the creation of a new economic order is the most urgent task before us, for the widening gap between the rich and the poor is one of the main sources, if not the main source, of tensions and conflicts in the world today. The peace and security of the world will therefore, to an important degree, depend upon the progress we make in moving towards that goal.
17.	Though the North-South dialogue, the Conference on International Economic Co-operation and the fourth session of UNCTAD have proved negative so far, we hope that better counsels will prevail in the future.
18.	It is absolutely essential that the international community should move rapidly and positively towards concrete solutions in establishing the new international economic order, and I should like on behalf of my delegation to call upon all delegations to make a special effort to achieve this goal.
19.	I think that this Assembly might, in the course of its deliberations, find it useful to explore the connexions between a development strategy aimed at meeting basic needs and the problem of the creation of a new international economic order. The response of the wealthy nations to the demands for a new order have shown that one can mean many things by the term  new international economic order .
20.	The conflicts in southern Africa and in the Middle East have now become pressing problems for the whole international community. We shall spend a good deal of our time in the coming weeks in seeking acceptable solutions. We must do so with an utmost sense of urgency, for in both southern Africa and the Middle East the threat to peace is a real one.
21.	It is important to note, in my view, that both conflicts are signs of the break-down of the world system of which I spoke earlier. Southern Africa, for instance, has been encouraged to resist the demands for an end to colonialism and the elimination of apartheid. When Caetano was still in power in Portugal, he received considerable financial, diplomatic and military assistance from other Powers, and, although the liberation forces did eventually win freedom for Angola, Mozambique and Guinea-Bissau, the effect was to prolong the wars of liberation and to inflict unnecessary suffering on the people.
22.	The victory of the liberation forces in Angola, Mozambique and Guinea-Bissau showed that the balance of forces in the world was changing. There is no longer any real possibility of preserving the economic, social and political structures left behind in the region by the colonial Powers.
23.	Yet the efforts to preserve them persist. The illegal regime in Southern Rhodesia continues to fight, and South Africa continues to occupy Namibia illegally.
24.	I want here to reaffirm the unquestionable and inalienable rights of the people of Zimbabwe to self-determination, freedom and independence. The illegal racist minority regime, if only for its brutal and repressive- measures perpetrated against our brothers and sisters of Zimbabwe, deserves the strongest condemnation. Last year, we expressed the hope that the talks on Zimbabwe at Geneva would succeed in establishing the conditions for early independence on the basis of majority rule. Unfortunately, little did we realize that Ian Smith incarnated the evil forces of colonialism. We are now more confident that, faced with the growing pressure of world public opinion, the illegal racist minority regime will be forced to accept the inevitable majority rule. Otherwise, we shall continue to accelerate the use of force by all possible means. The Anglo-American proposal has not received the support it expected because it lacked certain flexibility to enable us to ensure the inherent right of the people of Zimbabwe without further effusion of blood.
25.	There was much hope last year that the Namibian problem would be solved. Unfortunately the South African racist regime, by its military build-up in the area and its dilatory tactics, is deliberately obstructing the struggle for self-determination and independence. The policy of apartheid will inevitably lead to the destruction of the national unity and territorial integrity of Namibia.
26.	All possible support and assistance should be given to the South West Africa People's Organization (SWAPO) to enable it to intensify the struggle against the illegal occupation of Namibia. The Assembly should reaffirm its support for the pre-conditions set by SWAPO for a negotiated agreement to end the occupation.
27.	The efforts of the five members of the Security Council of the United Nations should be pursued with the good offices of the Secretary-General. That is the only way out and it is hoped that a settlement will be arrived at speedily. My delegation also believes that resolution 385(1976) of the Security Council, which provides the framework for negotiations and the settlement of the Namibian issue, must be implemented without any further delay.
28.	The Maputo Declaration and the Programme of Action approved by the International Conference in Support of the Peoples of Zimbabwe and Namibia in May
should be seen as guidelines for our deliberations on these matters here. With respect to South Africa, we should like to call the attention of representatives to the important statement made in the final communiqué of the Commonwealth Heads of Government Meeting in London from 8 to 15 June and to the Declaration of the World Conference for Action against Apartheid organized under the auspices of the United Nations and held in Lagos in August.
29.	The Peace Conference on the Middle East under the auspices of the United Nations and the co-chairmanship of the Union of Soviet Socialist Republics and the United States of America, with the participation of the Palestine Liberation Organization, will alone provide the framework for the establishment of a just and lasting peace in the area. In the meantime, Israel must stop its policy of expansion through the consolidation of the illegally occupied territories. It must show good faith by overt measures conducive to the restoration of peace in the area.
30.	It is the duty of the world community to ensure that the welfare and the rights of the population of the occupied territories are safeguarded. Mauritius supports the Egyptian proposal concerning the new item which has been included in our agenda  relating to the illegal measures taken by Israel, which constitute insuperable obstacles to peace.
31.	At this juncture let us hope that war-torn Lebanon will also henceforth be allowed to return to a peaceful life permitting its sorely needed reconstruction and reconciliation.
32.	The problem of Cyprus deserves our special attention as the present position bristles with potential dangers to peace in that particular area. The United Nations should use all possible means and measures to bring the different parties to a just and peaceful settlement.
33.	Mauritius has become a sponsor of the draft world treaty on the non-use of force in international relations because we are convinced that the use or threat of force in relations among States should be placed outside the realm of legality. Though the United Nations Charter contains provisions prohibiting the use or threat of force, we feel that there is need for a more comprehensive and effective legal instrument which would define and strengthen the general principles enshrined in the Charter. While sponsoring the draft proposed by the Soviet Union, we intend to introduce some amendments to it.
34.	Concurrently, efforts should be stepped up to reach general agreement on the prohibition of those weapons that are excessively injurious and which inflict unnecessary suffering. I mean napalm and other incendiary weapons, as well as chemical and bacteriological weapons. We have to prohibit the production and stockpiling of such weapons and urge States to eliminate them from their arsenals. The arms race is a very great threat, if not the only great threat, to the survival of humanity. A positive step was made with the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water. We cannot but urge those countries that are not yet parties to this Treaty to accede to it, as it provides the nucleus which will ultimately lead to the conclusion of a comprehensive test-ban treaty. Our objectives in the course of the Disarmament Decade should be the reduction of military expenditure, complete and general disarmament, and, above all, the halt of the arms race, especially in the nuclear field. Here the deep aspiration for peace of the peoples of the world is manifest in their calling for the establishment of nuclear-free zones in the Middle East, in South Asia and in Africa.
35.	We in Africa have repeatedly reaffirmed our Declaration on the Denuclearization of Africa, which calls upon all States to respect the continent of Africa as a nuclear-free zone and we appealed again last year to all States not to deliver to South Africa or place at its disposal any equipment or fissionable material or technology that would enable the racist regime of South Africa to acquire nuclear-weapon capability. We would regret any such move.
36.	My delegation trusts that some of these questions of disarmament will be dealt with at length in the Preparatory Committee for the Special Session of the General Assembly Devoted to Disarmament to be held in May of this coming year.
37.	Mauritius, as you know, has been a member of the Ad Hoc Committee on the Indian Ocean since 1972 and as such has been consistently trying to ensure that the Indian Ocean becomes, in reality, a zone of peace. We have been calling on the great Powers to refrain from increasing their military presence in the Indian Ocean, and now, after consultations with the great Powers and the major maritime users of the Indian Ocean, the Committee believes-that the time is ripe for a conference on the Indian Ocean with the participation of all the littoral and hinterland States of the Indian Ocean.
38.	This conference would complement the efforts made by the World Disarmament Conference to create zones of peace, dismantle all foreign bases and to achieve complete disarmament. The attainment of these objectives would eventually lead to the strengthening of international security. All these issues are interrelated. The human and material resources freed by disarmament could be used to promote the economic and social development and welfare of the developing countries and bring happiness to billions of poor and underprivileged peoples.
39.	At its last session the Assembly adopted a resolution on non-interference in the internal affairs of States, which reaffirmed the right of every State to determine freely its political, social and economic system and its relations with other States and international organizations. The time has now come to seek ways and means to give force to the terms of that resolution. Indeed, that is essential if we are to avoid, in this transitional period of history, the danger of spreading war.
40.	Finally, I should like to say something about the important question of human rights. As many of you know, 1 have long been concerned with this question myself. And I believe it is important today to confront the issues posed by the widening discussion on human rights-a discussion which is desirable and proper but which also sometimes creates widening rings.
41.	We must recognize that the denial of human rights is still widespread. This is a lamentable fact of the twentieth century, though it must be acknowledged that the world has made great progress in ensuring human rights. Repression and torture and the denial of basic rights are widespread today. In our view the solution lies in directing our concern towards our own problems. Rather than criticizing others, it would be better that we each put our house in order. Real efforts in this direction would be the best guarantee that the Universal Declaration of Human Rights would be universally respected in the future.
42.	As the Assembly is aware, it is some time now since Mauritius ratified and acceded to several multilateral Treaties bearing on human rights issues, namely, the International Convention on the Elimination of All Forms of Racial Discrimination; the International Covenant on Economic, Social and Cultural Rights; and the International Covenant on Civil and Political Rights, as well as the Optional Protocol on this subject.
43.	Thus, since our independence less than a decade ago we have consistently made tremendous progress in this field. It is the inherent birthright of the individual to live a decent life in freedom and dignity.
44.	Our achievements illustrate our efforts in this field. Apart from freedom of movement and association, we have adopted legislation making 18 the age for the exercise of civil and political rights. Furthermore, the following basic rights have now become inherent characteristics of Mauritian society: economic and socio-cultural rights, including freedom of worship, free education, free health care and social benefits for the aged, the poor and the handicapped; the elimination of all forms of discrimination based on language, colour or creed; guaranteed equality of status for women; freedom of information through press, television and radio; and freedom of assembly in peace and order.
45.	Since the General Assembly proclaimed 1975 as International Women's Year considerable progress has been made in favour of women. The period from 1976 to 1985 has been proclaimed the United Nations Decade for Women: Equality, Development and Peace. Governments are called upon to develop extensive training programmes relevant to women and to integrate women into the development process or to ratify international conventions concerning women's rights. At its last session, the Commission on the Status of Women completed a draft convention on the elimination, of discrimination against women, Mauritius concurs with the recommendation made by the
Economic and Social Council in its resolution 2058 (LXII) that that draft should be considered as a matter of urgency with a view to its adoption.
46.	Youth has an important part to play in promoting the objectives of the United Nations, and in that spirit youth should be actively involved in programmes of national development and international co-operation. We welcome the various reports on the role of youth and the problems confronting it. We are confident that the widening of the channels of communication between the United Nations and youth organizations will lead to greater understanding and a stronger spirit of brotherhood among men.
47.	The world is craving peace and prosperity. May those nations blessed with the means and the power to relieve such world pressures be imbued with such altruism that this year will witness a positive and constructive approach to the establishment of a better world for us to live in. Let them prove themselves more adaptable to this changing world, for this will stand them in good stead for whatever traumas may be on the horizon.
	

 

